Citation Nr: 0918468	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In March 2006, the Board remanded the Veteran's claim in 
order to obtain additional treatment records and the 
Veteran's service personnel records, to attempt to verify the 
Veteran's claimed stressor, and to afford him a VA 
examination.  The Veteran did not identify any additional 
treatment records, and a response from the National Personnel 
Records Center (NPRC) indicated that the Veteran's service 
personnel records were fire-related.  In June 2007, the U. S. 
Army & Joint Services Records Research Center (JSRRC) stated 
that the Veteran's claimed in-service stressors could not be 
verified.  In May 2008, the NPRC likewise responded that it 
could not verify the Veteran's claimed in-service stressors.  
The Veteran was also scheduled for a VA examination in 
February 2009, which he attended.  The examination involved a 
thorough examination of the Veteran, and it adequately 
addressed the relevant DSM-IV criteria.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Therefore, the Board finds that its remand 
directives have been fully complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The veteran has not been shown to have PTSD that is 
causally or etiologically related to a verified in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or caused by active service.  38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in October 2003.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
identified VA treatment records.  Although the Veteran was 
provided with the opportunity to identify additional 
treatment records, he did not do so, and in fact, submitted 
statements in June 2006 and April 2009 indicating that he did 
not have any additional evidence to support his claim.  
Additionally, the Veteran was afforded a VA examination in 
February 2009.

The Board does note that the Veteran's service personnel 
records are unavailable, and are presumed to be fire related.  
Where service records "are presumed destroyed . . . the 
BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

Although the NPRC found that the Veteran's personnel records 
are unavailable, as noted above, the Veteran informed the RO 
in April 2009 that he had no additional information or 
evidence to provide in support of his appeal.  Accordingly, 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in- 
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
Veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the Veteran did not 
engage in combat with the enemy or was a POW, or that the 
Veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
Veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the Veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  The 
Veteran's service treatment records reflect that in November 
1952, while being treated for a febrile episode, the 
clinician determined that the Veteran was borderline mental 
defective with considerable worries about home situations.  
The clinician found that the Veteran appeared to react to 
stress through illness, and recommended an additional 
evaluation be conducted.  However, additional records dated 
later that same month noted, in pertinent part, that the 
Veteran presented a picture of an emotionally stable 
individual.  Furthermore, the Veteran's service treatment 
records are negative for any complaints or treatment for PTSD 
and it does not appear that he was diagnosed with any other 
acquired psychiatric disorder during service.  See 38 C.F.R. 
§ 3.303(d) (2008).  In addition, his psychiatric condition at 
his October 1954 separation examination was clinically 
normal.  

The Veteran's post-service treatment records indicate that he 
suffers from a variety of psychiatric conditions.  For 
example, a June 1959 VA medical examination diagnosed 
schizoid reaction.  Subsequent VA medical examinations in 
February 1960, November 1963, October 1982 and July 1992 
continued to show diagnoses of schizophrenia.  In addition, 
treatment records from the Vet Center in 2002 and 2003 show a 
diagnosis of PTSD.  The Veteran contends that his PTSD was 
misdiagnosed as schizophrenia for many years.  

Nonetheless, the February 2009 VA examiner diagnosed the 
Veteran with a psychotic disorder, not otherwise specified, 
and stated that he did not meet the DSM-IV criteria for PTSD.  
During the interview, the examiner reported that the Veteran 
was unable to tell her about the stressors he experienced in 
Korea.  The Veteran was oriented times four, but he showed 
evidence of a thought disorder in terms of mildly derailed, 
tangential, and circumstantial thinking.  Additionally, he 
showed severe problems with thought process and 
communication.  He also had severe difficulty hearing 
throughout the examination.  The Veterans showed psychosis in 
that he had daily "visions" which he described as "just 
faded visions, like blot, like black."  As previously 
described, the Veteran was extremely guarded when asked about 
any intrusive thoughts or memories he had about his Korean 
War experiences.  He believed that if he answered the 
question that it would cause problems for him.  Accordingly, 
the examiner diagnosed a psychotic disorder, not otherwise 
specified.  The examiner explained that the Veteran had a 
number of PTSD symptoms, including avoiding conversations and 
memories about this Korean War experiences which continue to 
be painful for him.  However, the Veteran was evasive 
regarding which experiences he had during the service which 
served as a stressor.  He had an extremely difficult time 
hearing the examiner and answering questions in a logical and 
coherent manner.  She stated that he did meet the DSM-IV 
diagnostic criteria for a psychotic disorder, not otherwise 
specified, because of his ongoing problems with visual 
hallucinations.  The Veteran was unable to communicate well 
enough to describe symptoms which may or may not have 
resulted in a different diagnosis.  

Thus, based on the interview of the Veteran, coupled with a 
review of the claims folder and available medical records, 
the examiner concluded that the Veteran did not have PTSD in 
accordance with the criteria found in the DSM-IV.  The 
examiner was unable to state the stressor upon which any such 
diagnosis would be made due to the Veteran's suspiciousness.  
She continued that the psychotic disorder found was less 
likely than not causally related to the Veteran's military 
service.  She continued that although the Veteran had a 
number of PTSD symptoms, to include nightmares, sleep 
disturbance and avoidance of people and conversations about 
his trauma, he was not able to adequately explain the 
symptoms in a way that would allow the examiner to give him 
the diagnosis of PTSD.  

Although the Veteran's most recent diagnosis, from the 
February 2009 VA examiner, does not diagnose PTSD, in a 
recent decision, the Court held that the requirement of a 
current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 312 (2007).  Thus, a claimant 
may be granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim.  
Id.

Nonetheless, service connection is still not warranted in 
this case because the Veteran's alleged stressors have not 
been verified.  In this regard, the Board finds that the 
Veteran did not engage in combat with the enemy and he was 
not a POW.  The Veteran has not contended that he was a POW.  
Although he has contended that he served in combat, and his 
DD 214 indicates that his military occupational specialty 
(MOS) was as an Infantryman, he did not receive any medals 
indicative of combat such as the Bronze Star or Purple Heart.  
Although the Veteran's service personnel records are 
unavailable, there is no other evidence of record which 
suggests that the Veteran engaged in combat.  Therefore, the 
Board finds that the Veteran did not engage in combat with 
the enemy.  Accordingly, the Veteran's lay testimony alone is 
insufficient to establish the occurrence of his claimed in-
service stressors.  See 38 C.F.R. § 3.304(f)(1) (2008).

In this case, the Veteran has claimed several stressful 
incidents during service, to include the death of a fellow 
service member, J.G. during an incident in the bunker in 
approximately March 1954, and killing civilians while in 
Korea, including woman and children.  As noted above, because 
the Veteran did not participate in combat with the enemy, the 
record must contain service records or other independent 
credible evidence to corroborate his testimony as to the 
alleged stressors.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  In March 2006, the Board remanded the Veteran's 
claim to attempt to verify his claimed stressors with the 
JSRRC.

However, a June 2007 response from the JSRRC stated that they 
were unable to verify the Veteran's claimed stressors.  
Initially, the Board notes that incidents involving civilians 
cannot typically be verified by the JSRRC.  The JSRRC stated 
that the armistice ending the Korean War was signed on July 
27, 1953.  The Department of Defense Casualty Files (which 
are incomplete) did not list the name of the identified 
service member, or a similar spelling of his name, or any 
casualties in Korea near the date provided.  The Veteran's 
unit was part of the California Army National Guard and was 
activated during the Korean War, returned to California in 
1954, and then returned to state control.  In addition, the 
JSRRC stated that they did not maintain copies of morning 
reports submitted by Company I, 223rd Infantry Regiment, but 
that such a search should be conducting concerning the 
casualty listed by the Veteran.  Accordingly, a request to 
review the morning reports about the incident in question was 
submitted to the NPRC.  In May 2008, a response from the NPRC 
stated that the allegation had been investigated by searching 
the sick/morning reports of the Veteran's unit from February 
1954 to April 1954, but no sick/injured remarks were located.

Furthermore, the Veteran has not submitted any other evidence 
corroborating his claimed stressors.  In fact, the Veteran 
submitted statements in June 2006 and February 2009 which 
stated that he had no further information to submit with 
regard to his claim.  Therefore, because there is no 
corroborating evidence of record to verify the Veteran's 
claimed stressors, the Board finds that service connection 
for PTSD cannot be granted.  38 C.F.R. § 3.304(f).

Lastly, the Board does acknowledge the above cited opinion by 
the Vet Center, which implies that that the Veteran's 
psychiatric disability, to include PTSD, was related to his 
combat experiences during service.  However, as noted above, 
the evidence of record does not show that the Veteran engaged 
in combat with the enemy.  In addition, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

Although the Veteran may sincerely believe that his PTSD was 
caused by his claimed stressors during active service, the 
Veteran, as a lay person, is not competent to testify that he 
has PTSD that was caused by his military service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In sum, the Veteran's claim for service connection for PTSD 
cannot be granted because his claimed in-service stressors 
have not been verified by any corroborating evidence.  Absent 
a verified in-service stressor and a medical nexus between 
such a verified in-service stressor and a current diagnosis 
of PTSD, service connection for PTSD must be denied.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for PTSD is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


